Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-20 of U.S. Patent No. 10,502,618, and/or 10,605,984 and/or 11,041,753, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention, claims 1-20, of the present application is a similar version of the claimed invention, claims 1-20, of the above identified U.S. Patents with similar intended scopes.  The included statement of “adjacent the aperture” would have been inherently included by the transmitted light by the waveguide.  The further inclusion of “an absorbing layer” as claimed would have been obvious to one of ordinary skill in the art for preventing possible interferences among the waveguides.  The further inclusion of carbon black material would have been obvious to one of ordinary skill in the art for providing suitable use of the absorbing layer.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-12 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pacala et al 9,992,477.
	Pacala et al disclose an optical system for collecting distance information comprising: a transmitter for illuminating a scene; a lens (130) disposed relative to the scene to focus light from the scene toward a focal plane of the lens; an aperture (140) defined within an opaque material (stop regions), wherein the aperture disposed along the focal plane of the lens such that at least a portion of the light focused by the lens is transmitted out of the aperture as diverging light (at least Fig. 7); a plurality of waveguide (lens tubes 210), including a given waveguide adjacent the aperture configured to guide light from an input end toward an output end; and an array of SPADs (170, 171), parallelly adjacent to the output end of the waveguide to intercepts and detects at least a portion of the diverging light.  The inclusion of terms “Lidar transmitter” and/or “Lidar receiver” have been considered as intended use term which is/are similar to intended “distance information” purposes of Pacala et al.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacala et al 9,992,477.
	With respect to claims 3-6 and 13-16, although Pacala et al lack a clear inclusion of whether or not the stop regions to absorb evanescent light from the waveguide, it would have been inherently included as intended use, however, if not, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pacala et al accordingly in order to provide more control to the transmission light of the system.  The further inclusion of a core layer and a cladding of the waveguide (optical fiber option for the lens tubes) and carbon black material for the absorbing layer or stop region would have been obvious to one of ordinary skill in the art for similar reasons set forth above.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Sawamura 4,212,516 discloses a scanning system comprising plural optical fiber waveguides.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUE TAN LE/Primary Examiner, Art Unit 2878